Lord, J.
The ruling of the presiding judge, that the notice to the city in this case was insufficient to lay the foundation for an action, was correct. The Legislature has seen fit to provide that the city or town bound to keep a way in repair, and liable for injuries sustained in consequence of its being out of repair, shall within thirty days of any injury be notified, in behalf of the person sustaining the injury, of “ the time, place and cause of said injury.” A notice to the city in these words, “ Week before last I sustained an injury on Oak Street in your city by reason of its want of repair,” would be wholly insufficient, although in general terms it states the time, the place, and the cause of the injury. Such notice would be substantially valueless to the city, and there can be no doubt that the statute intended that the notice should be of substantial advantage to the city or town ; and so it has been held uniformly, since its enactment, that the notice is to be specific, as to time and place and cause. To say that the injury was upon a street several miles in length, is scarcely more specific than to say “ upon a street in your city; ” and to state that the injury was caused by “the defective and dangerous condition of the way, which the city negligently permitted to be out of repair,” is not notice of the cause of the injury; it is simply stating the general ground upon which a city in every case is liable for injuries sustained upon the *163highway; but it states no cause for this particular injury. It is equally consistent with an excavation in the way, an obstruction upon the way, an original maleonstruction of the way, a worn, uneven and irregular condition of the surface of the earth, an accumulation of snow or ice, or both, or any of the many varieties of defect which may exist in a way. The notice must, to be sufficient, be so reasonably specific as to time, place and cause, as to be of substantial assistance to the proper authorities in investigating the question of their liability.

Judgment on the verdict